STOWERS, Justice,
dissenting in part.
The court today considers whether the phrase "in the course of the person's business" in the statutory definition of "project owner" limits project owner liability to instances when a business contracts out its usual work to others, and holds that it does not.1 I do not disagree with the court's legal interpretation of AS 28.80.045.
The court concludes, however, that the Hibberts' contract with Trudell's employer and the work performed under it "arguably *346had both business and personal purposes," 2 notwithstanding that the superior court found as a matter of fact that the Hibberts were engaged in a home improvement project when Trudell fell and injured himself, and that any effect of Trudell's work on the Hibberts' taxicab or rental business was "incidental" and that the roofing and siding project was not related to the Hibberts' profit-making business. The court criticizes the superior court for focusing on the Hibberts' intent when they contracted with Trudell's employer; the court explains that the proper inquiry to determine whether the project was business related is to focus on the benefit to the business.3 I do not disagree with this interpretive rule. But the court then makes and weighs its own "findings": the court explains "the Hibberts' two profit-making businesses, the cab company and the rental business, both gained from the remodel work"; "[the cab business benefitted from the repairs because they shored up the foundation under its office, provided a new door for the office, and repaired the office roof"; and the Hibberts' business and personal expenses and payments were commingled to the extent that these facts rendered "meaningless" the Hibberts' claim that their contract with Trudell's employer was a personal expense.4 In essence, the court finds, contrary to the superior court's findings, that the Hibberts' roof repair project was business related; concludes that the Hibberts are project owners as defined in AS 28.30.045(F)(2); and remands for the superior court to enter judgment in favor of Trudell. It is the court's unwarranted intrusion into the superior court's function as fact-finder that I disagree with, and I therefore respectfully dissent in part.
The history of this case illustrates the basis of my disagreement with the court's resolution of this appeal. After the Hibberts filed their motion for summary judgment-which argued that their contract with Tru-dells employer did not fall within AS 23.30.045's definition of "project owner"-the superior court ruled correctly that there was "a question of fact as to whether [the Hib-berts] were hiring [Trudell] to perform repairs and renovations while engaged in the course of their cab business."5 The case went to trial; the parties were the only witnesses, and the superior court inspected the Hibberts' home/cab company office.6 At the conclusion of the trial, the court made factual findings that the construction project was mainly a home improvement project and that any effect on the Hibberts' taxicab or rental businesses was "incidental-not a factor in the decision to upgrade the home."7 The superior court made a legal conclusion that the Hibberts therefore were not project owners or employers, and therefore not liable for workers' compensation payments to Trudell.8
I agree with this court that the superior court's legal analysis was erroneous through its application of the Larson test to determine the proper meaning of "project own."9 But this does not end the analysis; the question then becomes whether the superior court's factual findings were erroneous. We review the superior court's factual findings for clear error, reversing only when the court is left with the definite and firm convietion that a mistake has been made.10 Notably, the court does not determine that the superior court's factual findings were clearly erroneous, nor could it in my opinion. Rather, the court proceeds to review and weigh the facts, emphasizing its own findings as described above. But this is not the supreme court's proper function.
I therefore dissent from the part of the opinion whereby the court finds that the Hibberts' roof repair project was business related, and the remand order for the superi- *347or court to enter judgment that the Hibberts are project owners as defined in AS 283.30.045(f)(2). Rather, I would reverse and remand for the superior court to apply the proper legal test to the facts and determine whether the Hibberts are project owners under the statute and the legal test established by this court's opinion.

. Op. at 335.


. Op. at 342, 343.


. Op. at 343.


. Op. at 343.


. Op. at 333.


. Op. at 334.


. Op. at 334-35.


. Op. at 335.


. Op. at 340.


. Shooshanian v. Dire, 237 P.3d 618, 622 (Alaska 2010) (citations omitted).